Exhibit 10.1
$40,000,000
COLEMAN CABLE, INC.
(a Delaware corporation)
9% Senior Notes due 2018
PURCHASE AGREEMENT
March 18, 2010

 



--------------------------------------------------------------------------------



 



March 18, 2010
Banc of America Securities LLC
   As Initial Purchaser
One Bryant Park
New York, New York 10036
Ladies and Gentlemen:
     Coleman Cable, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to Banc of America Securities LLC (the “Initial Purchaser”)
$40,000,000 aggregate principal amount of its 9% Senior Notes due 2018 (the
“Notes”), which will be unconditionally guaranteed as to principal, premium, if
any, and interest (the “Guarantees”) by the subsidiary of the Company named in
Schedule A hereto (the “Guarantor”).
     The Notes will be issued pursuant to an Indenture (the “Indenture”) dated
February 3, 2010, among the Company, the Guarantor and Deutsche Bank National
Trust Company, as Trustee (the “Trustee”), among the Company, the Guarantor and
the Trustee, relating to the issuance of the Notes. Notes will be issued only in
book-entry form in the name of Cede & Co., as nominee of The Depository Trust
Company (the “DTC”) pursuant to a letter of representations, to be dated on or
before the Closing Date (as defined in Section 2 hereof) (the “DTC Agreement”),
among the Company, the Trustee and the Depositary.
     The Company has previously issued $235,000,000 in aggregate principal
amount of its 9% Senior Notes due 2018 under the Indenture (the “Existing
Notes”). The Notes constitute an additional issuance of notes under the
Indenture. Except as otherwise described in the Pricing Disclosure Package (as
defined below), the Notes will have identical terms to the Existing Notes and
will be treated as a single class of notes for all purposes under the Indenture.
     The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of March 23, 2010 (the “Registration Rights
Agreement”), among the Company, the Guarantor and the Initial Purchaser,
pursuant to which the Company and the Guarantor will agree to file with the
Commission (as defined in Section 1 hereof), under the circumstances set forth
therein, (i) a registration statement under the Securities Act (as defined
below) relating to another series of debt securities of the Company with terms
substantially identical to the Notes (the “Exchange Notes”) to be offered in
exchange for the Notes (the “Exchange Offer”) and (ii) to the extent required by
the Registration Statement, a shelf registration statement pursuant to Rule 415
of the Securities Act relating to the resale by certain holders of the Notes,
and in each case, to use its commercially reasonable efforts to cause such
registration statements to be declared effective. All references herein to the
Exchange Notes and the Exchange Offer are only applicable if the Company and the
Guarantor are in fact required to consummate the Exchange Offer pursuant to the
terms of the Registration Rights Agreement.
     This Agreement, the Registration Rights Agreement, the Indenture and the
DTC Agreement are hereinafter collectively referred to as the “Transaction
Documents” and the execution

 



--------------------------------------------------------------------------------



 



and delivery of the Transaction Documents and the transactions contemplated
herein and therein are hereinafter referred to as the “Transactions.”
     The Notes (and the related Guarantees) will be offered and sold through the
Initial Purchaser without being registered under the Securities Act of 1933, as
amended (the “Securities Act”), to qualified institutional buyers in compliance
with the exemption from registration provided by Rule 144A under the Securities
Act (“Rule 144A”) and in offshore transactions in reliance on Regulation S under
the Securities Act (“Regulation S”). The Initial Purchaser has advised the
Company that they will offer and sell the Notes purchased by them hereunder in
accordance with Section 3 hereof as soon as the Initial Purchaser deem
advisable.
     In connection with the sale of the Notes, the Company has prepared a
preliminary offering memorandum, dated March 18, 2010 (the “Preliminary
Memorandum”), the Offering Memorandum (as defined below) and a Final Offering
Memorandum (as defined below), dated the date hereof. The Final Memorandum, the
Preliminary Memorandum and the Offering Memorandum are referred to herein as a
“Memorandum”. Each Memorandum sets forth certain information concerning the
Company, the Notes, the Transaction Documents and the Transactions. The Company
hereby confirms that it has authorized the use of the Preliminary Memorandum and
the Final Memorandum, and any amendment or supplement thereto, in connection
with the offer and sale of the Notes by the Initial Purchaser
     Prior to the time when the sales of the Notes were first made (the “Time of
Sale”, which shall be deemed to be 11:20am (New York time) on March 18, 2010),
the Company has prepared and delivered to the Initial Purchaser a pricing
supplement (the “Pricing Supplement”) dated March 18, 2010. The Pricing
Supplement together with the Preliminary Memorandum is referred to herein as the
“Offering Memorandum.”
     Promptly after the Time of Sale and in any event no later than the second
business day following the Time of Sale, the Company will prepare and deliver to
the Initial Purchaser a Final Offering Memorandum, which will consist of the
Preliminary Memorandum with such changes therein as are required to reflect the
information contained in the Pricing Supplement. From and after the time such
Final Memorandum is delivered to the Initial Purchaser, all references herein to
the Offering Memorandum shall be deemed to be a reference to both the Offering
Memorandum and the Final Memorandum.
     1. Representations and Warranties of the Company and the Guarantor. The
Company and the Guarantor jointly and severally represent and warrant to, and
agree with, the Initial Purchaser that:
     (a) The Preliminary Memorandum as of its date does not contain; the
Offering Memorandum at the Time of Sale and at the Closing Date; and the Final
Memorandum as of its date and the Closing Date, and any amendment or supplement
thereto does not and will not contain any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the representations or warranties set forth in this paragraph
shall not apply to statements in or omissions from any Memorandum or any
amendment or supplement thereto made in reliance upon and in conformity

-2-



--------------------------------------------------------------------------------



 



with information furnished in writing to the Company by the Initial Purchaser
expressly for use therein, as specified in Section 10. The Offering Memorandum
contains, and the Final Memorandum will contain, all the information specified
in, and meeting the requirements of, Rule 144A. The statistical and industry
data and forward-looking statements included in each Memorandum are based on or
derived from sources that the Company believes to be reliable and accurate and
represent their good faith estimates that are made on the basis of data derived
from such sources.
     (b) The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Delaware. The
Company is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction in which the conduct of its
business or its ownership or leasing of property requires such qualification,
except where the failure to so qualify or be in good standing would not have a
Material Adverse Effect. “Material Adverse Effect” shall mean a material
existing or prospective adverse change in or effect on (i) the business,
operations, properties, assets, liabilities, shareholders’ equity, earnings,
financial condition, results of operations or management of the Company and its
subsidiaries, considered as one enterprise, whether or not in the ordinary
course of business, or (ii) the ability of the Company and the Guarantor to
perform its obligations under the Notes or the Transaction Documents.
     (c) Each of the Company and the Guarantor has the requisite corporate power
and authority to own or lease its properties and conduct its business as
described in each Memorandum; and the Company has the requisite corporate power
and authority to enter into the Transaction Documents and to carry out all the
terms and provisions hereof and thereof to be carried out by them.
     (d) The authorized, issued and outstanding capital stock of the Company is
as set forth in the Offering Memorandum. All of the issued shares of capital
stock of the Company have been duly authorized and validly issued and are fully
paid and nonassessable; and none of the outstanding shares of capital stock of
the Company was issued in violation of the preemptive or other similar rights of
any security holder of the Company.
     (e) The Guarantor has been duly organized, is validly existing and is in
good standing under the laws of the State of Delaware and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect; all of the issued shares
of capital stock of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable, and are owned directly
or through wholly-owned subsidiaries by the Company, free and clear of all
liens, encumbrances, equities or claims, although such shares are pledged under
the Revolving Credit Facility (as defined below).
     (f) Except to the extent prohibited under the existing amended and restated
senior secured revolving credit facility, dated April 2, 2007, as amended (the
“Revolving Credit Facility”) described in the Offering Memorandum, no subsidiary
of the Company

-3-



--------------------------------------------------------------------------------



 



is prohibited, directly or indirectly, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company or any other subsidiary of the Company, except as provided by applicable
laws or regulations, by the Indenture or as disclosed in the Offering
Memorandum.
     (g) Except as otherwise disclosed in the Offering Memorandum, there are no
outstanding (i) securities or obligations of the Company convertible into or
exchangeable for any capital stock of the Company, (ii) warrants, rights or
options to subscribe for or purchase from the Company any such capital stock or
any such convertible or exchangeable securities or obligations or
(iii) obligations of the Company to issue any such capital stock, any such
convertible or exchangeable securities or obligations, or any such warrants,
rights or options.
     (h) Deloitte & Touche LLP, who has certified certain of the financial
statements included in the Offering Memorandum (as specified more fully therein)
and delivered its report with respect to the audited financial statements of the
Company in the Offering Memorandum, is an independent auditor with respect to
the Company within the meaning of the Securities Act and the applicable rules
and regulations thereunder, and any non-audit services provided by Deloitte &
Touche LLP to the Company or the Guarantor have been approved by the Audit
Committee of the Board of Directors of the Company.
     (i) The financial statements (including the notes thereto) of the Company
and its consolidated subsidiaries in the Offering Memorandum fairly present the
financial position, results of operations, cash flows and changes in
shareholders’ equity of the Company and its consolidated subsidiaries as of the
dates and for the periods specified therein; since the date of the latest of
such financial statements, there has been no change nor any development or event
involving a prospective change which has had or would reasonably be expected to
have a Material Adverse Effect; such financial statements have been prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods involved (except as otherwise expressly disclosed in the
notes thereto) and comply as to form in all material respects with the
applicable accounting requirements of Regulation S-X under the Securities Act;
and the information set forth under the captions “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” and “Selected
Consolidated Financial Data” in the Offering Memorandum that has been extracted
from the financial statements of the Company have been fairly extracted from the
financial statements of the Company and its consolidated subsidiaries fairly
presents the information included therein and has been compiled on a basis
consistent with that of the audited financial statements included in the
Offering Memorandum.
     (j) Except as disclosed in the Offering Memorandum, subsequent to the
respective dates as of which information is given in the Offering Memorandum,
(i) none of the Company and its subsidiaries have incurred any material
liability or obligation, direct or contingent, or entered into any material
transaction in each case not in the ordinary

-4-



--------------------------------------------------------------------------------



 



course of business; (ii) the Company has not purchased any of its outstanding
capital stock, and has not declared, paid or otherwise made any dividend or
distribution of any kind on any class of its capital stock; and (iii) there has
not been any material change in the capital stock, short-term debt or long-term
debt of the Company and its subsidiaries.
     (k) The Company and its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
     (l) The Company and its subsidiaries have established and maintain
disclosure controls and procedures (as such term is defined in Rules 13a-15 and
15d-15 under the Securities Exchange Act of 1934 (as amended, the “Exchange
Act”); the Company’s auditors and the Audit Committee of the Board of Directors
of the Company have been advised of: (i) any significant deficiencies or
material weaknesses in the design or operation of internal controls which could
adversely affect the Company’s ability to record, process, summarize, and report
financial data; and (ii) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal
controls; and since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.
     (m) This Agreement has been duly authorized, executed and delivered by the
Company and the Guarantor.
     (n) The Registration Rights Agreement has been duly authorized by the
Company and the Guarantor and, on the Closing Date, will have been duly executed
and delivered by the Company and the Guarantor, and will constitute the legal,
valid and binding obligations of the Company and the Guarantor, enforceable
against the Company and the Guarantor in accordance with their respective terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity; and the Registration Rights Agreement will conform to the
description thereof in the Offering Memorandum. The DTC Agreement has been duly
authorized and, on the Closing Date, will have been duly executed and delivered
by, and will constitute a valid and binding agreement of, the Company, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity.
     (o) The Indenture conforms to the requirements of the Trust Indenture Act
of 1939, as amended (the “Trust Indenture Act”), and to the rules and
regulations of the

-5-



--------------------------------------------------------------------------------



 



Securities and Exchange Commission (the “Commission”) applicable to an indenture
that is qualified thereunder.
     (p) The Notes have been duly authorized and, on the Closing Date, when
executed and authenticated in the manner provided for in the Indenture and
delivered to and paid for by the Initial Purchaser as provided in this
Agreement, will constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity, and will be entitled to the benefits of the Indenture and
the Registration Rights Agreement; the Guarantees have been duly authorized and,
on the Closing Date, upon the due issuance and delivery of the related Notes,
will have been duly executed and delivered and will constitute valid and legally
binding obligations of the Guarantor, and will be entitled to the benefits of
the Indenture; the Exchange Notes (as defined in the Registration Rights
Agreement) have been duly authorized and, when executed and authenticated in the
manner provided for in the Registration Rights Agreement and the Indenture, will
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting enforcement of creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity, and will be
entitled to the benefits of the Indenture and the Registration Rights Agreement;
and the Notes and the Exchange Notes will conform to the descriptions thereof in
the Final Memorandum.
     (q) The Indenture has been duly authorized by the Company and the Guarantor
and constitutes a valid and binding agreement of the Company and the Guarantor,
enforceable against the Company and the Guarantor in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity; and the Indenture will conform to the descriptions thereof
in the Final Memorandum.
     (r) The execution, delivery and performance by the Company and the
Guarantor of this Agreement and the other Transaction Documents, the issuance
and sale of the Notes and the compliance by the Company and the Guarantor with
all of the provisions of the Notes, the Indenture, the Registration Rights
Agreement and this Agreement and the consummation of the transactions
contemplated hereby and thereby will not (i) conflict with, result in a breach
or violation of, or constitute a default under, any indenture, mortgage, deed of
trust or loan agreement, shareholders’ agreement or any other material agreement
or instrument to which the Company or the Guarantor is a party or by which the
Company or the Guarantor is bound or any of their respective properties are
subject, or with the certificate of incorporation or by-laws of the Company or
the Guarantor, or any statute, rule or regulation or any judgment, order or
decree of any governmental authority or court or any arbitrator applicable to
the Company or the Guarantor, or (ii) require the consent, approval,
authorization, order, registration or filing or qualification with, any
governmental authority or court, or body or arbitrator having jurisdiction over

-6-



--------------------------------------------------------------------------------



 



the Company or the Guarantor, except such as may be required by the securities
or Blue Sky laws of the various states in connection with the offer or sale of
the Notes and by Federal and state securities laws with respect to the
obligations of the Company and the Guarantor under the Registration Rights
Agreement, except for such conflict, breach, violation or default would not have
a Material Adverse Effect.
     (s) No legal or governmental proceedings or investigations are pending or
threatened to which the Company or the Guarantor is a party or to which any of
the properties of the Company or the Guarantor is subject, other than
proceedings accurately described in the Preliminary Memorandum and the Offering
Memorandum and such proceedings or investigations that would not, individually
or in the aggregate, result in a Material Adverse Effect.
     (t) There are no relationships, direct or indirect, between or among the
Company or the Guarantor, on the one hand, and the respective directors,
officers, shareholders, customers or suppliers of the Company or the Guarantor,
on the other hand, that would be required by the Securities Act to be disclosed
in a prospectus were the Notes being issued and sold in a public offering
registered on Form S-1 under the Securities Act that are not so disclosed in the
Offering Memorandum; and there are no contracts or other documents that would be
required by the Securities Act to be disclosed in a prospectus were the Notes
being issued and sold in a public offering registered on Form S-1 under the
Securities Act that are not so disclosed in the Offering Memorandum.
     (u) Each of the Company and the Guarantor is not now nor after giving
effect to the issuance of the Notes and the execution, delivery and performance
of the Transaction Documents and the consummation of the transactions
contemplated thereby or described in the Preliminary Memorandum or the Offering
Memorandum, will be (i) insolvent, (ii) left with unreasonably small capital
with which to engage in its anticipated business or (iii) incurring debts or
other obligations beyond its ability to pay such debts or obligations as they
become due.
     (v) The Company and its Affiliates (as defined in Rule 501(b) of
Regulation D under the Securities Act (“Regulation D”)) have not distributed
and, prior to the later of (i) the Closing Date and (ii) the completion of the
distribution of the Notes, will not distribute any offering material in
connection with the offering and sale of the Notes other than the
(a) Preliminary Memorandum or any amendment or supplement thereto, (b) the
Offering Memorandum or any amendment or supplement thereto or (c) other written
communications, in each case used in accordance with Section 4(a). Each such
communication by the Company or its agents and representatives pursuant to
subclause (c) of the preceding sentence (each, a “Company Additional Written
Communication”), when taken together with the Offering Memorandum, did not as of
the Time of Sale, and at the Closing Date will not, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from each such Company Additional
Written Communication made in reliance upon and in conformity

-7-



--------------------------------------------------------------------------------



 



with information furnished to the Company in writing by the Initial Purchaser
expressly for use in any Company Additional Written Communication.
     (w) The Company and its subsidiaries have not sustained, since the date of
the latest audited financial statements included in the Offering Memorandum
(exclusive of any amendment or supplement thereto), any loss or interference
with its business or properties from fire, explosion, flood, accident or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree (whether domestic or foreign)
otherwise than as set forth in the Offering Memorandum (exclusive of any
amendment or supplement thereto), except to the extent that such would not have
a Material Adverse Effect; and, since such date, there has not occurred any
change or development having a Material Adverse Effect.
     (x) The statements set forth in the Offering Memorandum under the captions
“Description of Certain Indebtedness”, “Description of Notes”, “Exchange Offer;
Registration Rights”, and “Notice to Investors”, insofar as such statements
constitute summaries of legal documents, fairly summarize in all material
respects such documents.
     (y) Except to the extent that such would not have a Material Adverse
Effect, each of the Company and the Guarantor has good and marketable title in
fee simple to all items of real property and good and marketable title to all
personal property owned by each of them except as set forth in the Offering
Memorandum, free and clear of any pledge, lien, encumbrance, security interest
or other defect or claim of any third party. Any property leased by the Company
and the Guarantor is held under valid, subsisting and enforceable leases, and
there is no default under any such lease or any other event that with notice or
lapse of time or both would constitute a default thereunder, except to the
extent that such would not have a Material Adverse Effect.
     (z) No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(c) of ERISA (other than events with respect
to which the 30-day notice requirement under Section 4043 of ERISA has been
waived) has occurred, exists or is reasonably expected to occur with respect to
any employee benefit plan (as defined in Section 3(3) of ERISA) which the
Company or the Guarantor maintains, contributes to or has any obligation to
contribute to, or with respect to which the Company or the Guarantor has any
liability, direct or indirect, contingent or otherwise (a “Plan”); each Plan is
in compliance in all material respects with applicable law, including ERISA and
the Code; neither the Company nor the Guarantor has incurred or expects to incur
liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any Plan; and each Plan that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or failure to act, which would reasonably be
expected to cause the loss of such qualification.

-8-



--------------------------------------------------------------------------------



 



     (aa) Except as disclosed in each Memorandum, (i) no labor dispute with the
employees of the Company or the Guarantor exists, is imminent or is threatened,
and the senior officers of the Company and the Guarantor are not aware of any
existing, imminent or threatened labor disturbance by the employees of any of
their respective principal suppliers, manufacturers, customers or contractors,
(ii) no unfair labor practice complaint is pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements is pending, or to the
Company’s knowledge, threatened, against the Company or any of its subsidiaries
and (iii) no union representation question exists with respect to the employees
of the Company or any of its subsidiaries and, to the Company’s knowledge there
are no union organizing activities taking place, which in the case of clauses
(i) through (iii) would reasonably be expected to result in a Material Adverse
Effect.
     (bb) No proceedings for the merger, consolidation, liquidation or
dissolution of the Company or the Guarantor or the sale of all or a material
part of the assets of the Company or the Guarantor is pending or contemplated.
     (cc) The Company and the Guarantor own or otherwise possesses adequate
rights to use all material patents, trademarks, service marks, trade names and
copyrights, all applications and registrations for each of the foregoing, and
all other material proprietary rights and confidential information necessary to
conduct their respective businesses as currently conducted, except where the
failure to own or otherwise possess such rights would not have a Material
Adverse Effect; neither the Company nor the Guarantor has received any notice,
or is otherwise aware, of any infringement of or conflict with the rights of any
third party with respect to any of the foregoing.
     (dd) Except to the extent that such would not have a Material Adverse
Effect, the Company and the Guarantor are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts and
with such deductibles as are prudent in the business in which it is engaged; and
neither the Company nor the Guarantor has any reason to believe that it will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue their respective businesses at a cost that would not have a Material
Adverse Effect.
     (ee) (i) The Company and the Guarantor have complied with all laws,
ordinances, regulations and orders applicable to the Company and the Guarantor,
and their respective businesses, and neither the Company nor the Guarantor has
received any notice to the contrary; and (ii) each of the Company and the
Guarantor possesses all certificates, authorizations, permits, licenses,
approvals, orders and franchises (collectively, “Licenses”) necessary to conduct
their respective businesses in the manner and to the full extent now operated or
proposed to be operated as described in the Offering Memorandum, in each case
issued by the appropriate federal, state, local or foreign governmental or
regulatory authorities (collectively, the “Agencies”), and each other federal,
state and local agency the regulations of which are applicable to the businesses
or products of the

-9-



--------------------------------------------------------------------------------



 



Company and the Guarantor; except in the case of (i) and (ii) where the failure
to so comply or to possess such Licenses would not have a Material Adverse
Effect.
     (ff) The operation of the business of the Company and the Guarantor in the
manner and to the full extent now operated or proposed to be operated as
described in the Offering Memorandum is in accordance with the Licenses, and all
orders, rules and regulations of the Agencies, and no event has occurred which
permits (nor has an event occurred which with notice or lapse of time or both
would permit) the revocation or termination of any necessary Licenses or which
might result in any other impairment of the rights of the Company therein or
thereunder except to the extent that such revocation, termination or other
impairment would not have a Material Adverse Effect, and each of the Company and
the Guarantor is in compliance with all statutes, orders, rules and regulations
of the Agencies relating to or affecting its operations except to the extent
that its failure to comply would not have a Material Adverse Effect.
     (gg) Except as described in the Offering Memorandum:
     (i) Each of the Company and the Guarantor is and has been in compliance
with all applicable laws, statutes, ordinances, rules, regulations and
requirements, and all orders, judgments, decisions and decrees issued to the
Company or the Guarantor, in each case relating to: human health and safety;
pollution; management, disposal or release of any chemical substance, product or
waste; and protection, cleanup, remediation or corrective action relating to the
environment or natural resources (“Environmental Law”), except for any
non-compliance that, individually or in the aggregate, would not result in a
Material Adverse Effect;
     (ii) each of the Company and the Guarantor has obtained and is in
compliance with the conditions of all permits, authorizations, licenses,
approvals and variances necessary under any Environmental Law for the continued
conduct in the manner now conducted of their respective businesses
(“Environmental Permits”), except for any failure to obtain Environmental
Permits or non-compliance that, individually or in the aggregate, would not
result in a Material Adverse Effect;
     (iii) there are no past or present conditions or circumstances, including,
to the Company’s knowledge, pending changes in any Environmental Permits,
(i) that are likely to interfere with the conduct of the business of the Company
and the Guarantor in the manner now conducted, or (ii) which would interfere
with compliance with any Environmental Law or Environmental Permits, except for
any such conditions or circumstances that, individually or in the aggregate,
would not result in a Material Adverse Effect; and
     (iv) there are no past or present conditions or circumstances at, or
arising out of, their respective businesses, assets and properties of the
Company and the Guarantor or, to the Company’s knowledge, any business, assets
or properties formerly leased, operated or owned by the Company or the
Guarantor, including but not limited to on-site or off-site disposal or release
of any chemical substance,

-10-



--------------------------------------------------------------------------------



 



product or waste, which may give rise to: (i) liabilities or obligations for any
cleanup, remediation or corrective action under any Environmental Law; (ii)
claims arising under any Environmental Law for personal injury, property damage,
or damage to natural resources; (iii) liabilities or obligations incurred by the
Company or the Guarantor to comply with any Environmental Law; or (iv) fines or
penalties arising under any Environmental Law; except in each case for any that,
individually or in the aggregate, would not result in a Material Adverse Effect.
     (hh) Neither the Company nor the Guarantor is in violation of its
certificate of incorporation or its bylaws, and no default or breach exists, and
no event has occurred that, with notice or lapse of time or both, would
constitute a default in the due performance and observation of any term,
covenant or condition of any indenture, mortgage, deed of trust, lease, loan
agreement, shareholders’ agreement or any other material agreement or instrument
to which the Company or the Guarantor is a party or by which the Company or the
Guarantor is bound or to which any of their respective properties are subject,
except where such default would not result in a Material Adverse Effect.
     (ii) Except to the extent that such would not have a Material Adverse
Effect, the Company and the Guarantor has filed all foreign, federal, state and
local tax returns that are required to be filed or has requested extensions
thereof and has paid all taxes required to be paid by it and any other
assessment, fine or penalty levied against it, to the extent that any of the
foregoing is due and payable, except for any such assessment, fine or penalty
that is currently being contested in good faith and for which the Company and
the Guarantor retains adequate reserves.
     (jj) Except as disclosed in the Offering Memorandum, as of the Closing
Date, there are no contracts, agreements or understandings between the Company
or the Guarantor and any person granting such person the right to require the
Company or the Guarantor to file a registration statement under the Securities
Act or to require the Company to include any debt securities held by any person
in any registration statement filed by the Company under the Securities Act.
     (kk) Neither the Company nor the Guarantor is, nor after giving effect to
the offering and sale of the Notes and the application of the proceeds thereof
as described in the Offering Memorandum will be, an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”).
     (ll) Other than in connection with the Company’s tender offer for its
existing 97/8% Senior Notes due 2012, within the preceding six months, none of
the Company or any of its Affiliates has, directly or through any agent, made
offers or sales of any security of the Company, or solicited offers to buy or
otherwise negotiated in respect of any securities of the Company of the same or
a similar class as the Notes, other than the Notes offered or sold to the
Initial Purchaser hereunder.

-11-



--------------------------------------------------------------------------------



 



     (mm) None of the Company or any of its Affiliates has, directly or through
any person acting on its or their behalf (other than the Initial Purchaser, as
to which no statement is made), offered, solicited offers to buy or sold the
Notes by any form of general solicitation or general advertising (within the
meaning of Regulation D) or in any manner involving a public offering within the
meaning of Section 4(2) of the Securities Act.
     (nn) None of the Company or any of its Affiliates, nor any person acting on
their behalf (other than the Initial Purchaser, as to which no statement is
made), has engaged or will engage in any directed selling efforts with respect
to the Notes, and each of them has complied with and will comply with the
offering restrictions requirement of Regulation S under the Securities Act
(“Regulation S”). Terms used in this paragraph have the meanings given to them
by Regulation S.
     (oo) None of the Company or any of its Affiliates has taken, directly or
indirectly, any action designed to cause or result in, or which has constituted
or which might reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Notes; nor has the Company or any of its Affiliates paid or
agreed to pay to any person any compensation for soliciting another to purchase
any securities of the Company except as contemplated by this Agreement).
     (pp) The Notes satisfy the eligibility requirements of Rule 144A(d)(3)
under the Securities Act and will not be, at the Closing Date, of the same class
as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.
     (qq) Assuming the accuracy of the representations and warranties of the
Initial Purchaser in Section 3 hereof and compliance by the Initial Purchaser
with the procedures set forth in Section 3 hereof, it is not necessary in
connection with the offer, sale and delivery of the Notes to the Initial
Purchaser in the manner contemplated by this Agreement and disclosed in the
Offering Memorandum to register the Notes or the related Guarantees under the
Securities Act or to qualify the Indenture under the Trust Indenture Act.
     (rr) None of the Transactions (including, without limitation, the use of
proceeds from the sale of the Notes) will violate or result in a violation of
Section 7 of the Exchange Act or any regulation promulgated thereunder,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System.
     (ss) There are, and during the last 12 months there have been, no material
disputes between the Company and any of its ten largest suppliers (“Material
Suppliers”) (as measured by dollar volume of goods purchased by the Company) or
ten largest customers (“Material Customers”) (as measured by dollar volume of
products sold by the Company).
     (tt) Except as disclosed in the Offering Memorandum, there are no
agreements, arrangements or understandings that will require the payment of any
commissions,

-12-



--------------------------------------------------------------------------------



 



fees or other remuneration to any investment banker, broker, finder, consultant
or intermediary in connection with the transactions contemplated by this
Agreement.
     (uu) The Company does not intend to treat any of the transactions
contemplated by the Transaction Documents as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event the
Company determines to take any action inconsistent with such intention, it will
promptly notify the Initial Purchaser thereof. If the Company so notifies the
Initial Purchaser, the Company acknowledges that the Initial Purchaser may treat
its purchase and resale of Notes as part of a transaction that is subject to
Treasury Regulation Section 301.6112-1, and the Initial Purchaser will maintain
the lists and other records required by such Treasury Regulation.
     (vv) None of the Company, its subsidiaries, or to the knowledge of the
Company, any director, officer, agent, employee or Affiliate of the Company, any
of its subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such Persons of Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Company, its
subsidiaries, and, to the knowledge of the Company, their respective Affiliates
have conducted their businesses in compliance with the FCPA and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.
     (ww) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the U.S. PATRIOT Act, the rules and regulations thereunder,
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company, threatened.
     (xx) None of the Company, any of its subsidiaries or, to the knowledge of
the Company, any director, officer, agent, employee or Affiliate of the Company
or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the Offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

-13-



--------------------------------------------------------------------------------



 



Each certificate signed by any officer of the Company or the Guarantor and
delivered to the Initial Purchaser or its counsel shall be deemed to be a
representation and warranty by the Company or the Guarantor, as the case may be,
to the Initial Purchaser as to the matters covered thereby.
     2. Purchase, Sale and Delivery of the Notes. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, each of the Company and
the Guarantor agrees to issue and sell $40,000,000 aggregate principal amount of
Notes, and the Initial Purchaser agrees to purchase from the Company and the
Guarantor $40,000,000 aggregate principal amount of Notes at a purchase price
equal to 97.25% of the principal amount thereof (the “Purchase Price”). One or
more certificates in definitive form or global form, as instructed by the
Initial Purchaser for the Notes that the Initial Purchaser has agreed to
purchase hereunder, and in such denomination or denominations and registered in
such name or names as the Initial Purchaser requests upon notice to the Company
not later than one full business day prior to the Closing Date (as defined
below), shall be delivered by or on behalf of the Company to the Initial
Purchaser, with any transfer taxes payable in connection with the transfer of
the Notes to the Initial Purchaser duly paid, against payment by or on behalf of
the Initial Purchaser of the Purchase Price therefor by wire transfer in
immediately available funds to the account of the Company. Such delivery of and
payment for the Notes shall be made at the offices of Cahill Gordon & Reindel
LLP (“Counsel for the Initial Purchaser”), 80 Pine Street, New York, NY 10005 at
10:00 A.M., New York City time, on March 23, 2010, or at such other place, time
or date as the Initial Purchaser and the Company may agree upon, such time and
date of delivery against payment being herein referred to as the “Closing Date”.
The Company will make such certificate or certificates for the Notes available
for examination by the Initial Purchaser at the New York, NY offices of Counsel
for the Initial Purchaser not later than 10:00 A.M., New York City time on the
business day prior to the Closing Date.
     3. Offering of the Notes and the Initial Purchaser’s Representations and
Warranties. The Initial Purchaser represents and warrants to and agrees with the
Company that:
     (i) it has not offered or sold, and will not offer or sell Notes except to
(a) persons who it reasonably believes are “qualified institutional buyers”
within the meaning of Rule 144A (“Qualified Institutional Buyers”) in
transactions meeting the requirements of Rule 144A or (b) upon the terms and
conditions set forth in Annex I to this Agreement;
     (ii) it has not distributed and, prior to the later of (x) the Closing Date
and (y) the completion of the distribution of the Notes, will not distribute any
offering material in connection with the offering and sale of the Notes other
than the (a) Preliminary Memorandum or any amendment or supplement thereto,
(b) the Offering Memorandum or any amendment or supplement thereto or
(c) Company Additional Written Communications;
     (iii) it is an institutional “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act; and

-14-



--------------------------------------------------------------------------------



 



     (iv) it has not offered or sold, and will not offer or sell the Notes using
any form of general solicitation or general advertising (within the meaning of
Regulation D) or in any manner involving a public offering within the meaning of
Section 4(2) under the Securities Act.
     4. Covenants of the Company. The Company covenants and agrees with the
Initial Purchaser that:
     (a) As promptly as practicable following the Time of Sale, the Company will
prepare the Final Memorandum, which shall consist of the Preliminary Memorandum
as modified by the information contained in the Pricing Supplement, in the form
approved by the Initial Purchaser and prior to the completion of the
distribution will not amend or supplement the Offering Memorandum or Pricing
Supplement without first furnishing to the Initial Purchaser a copy of such
proposed amendment or supplement and will not use any amendment or supplement to
which the Initial Purchaser may reasonably object.
     (b) The Company will furnish to the Initial Purchaser as promptly as
practicable during the period referred to in paragraph (c) below, without
charge, as many copies of the Offering Memorandum and any amendments and
supplements thereto as they reasonably may request.
     (c) At any time prior to the completion of the distribution of the Notes by
the Initial Purchaser, if any event occurs or condition exists as a result of
which the Offering Memorandum, as then amended or supplemented, would include
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, or if it should be necessary to amend or
supplement the Offering Memorandum to comply with applicable law, the Company
will promptly (i) notify the Initial Purchaser of the same; (ii) subject to the
requirements of paragraph (a) of this Section 4, prepare and provide to the
Initial Purchaser, at its own expense, an amendment or supplement to the
Offering Memorandum so that the statements in the Offering Memorandum as so
amended or supplemented will not, in the light of the circumstances when the
Offering Memorandum is delivered to a purchaser, be misleading or so that the
Offering Memorandum, as amended or supplemented, will comply with applicable
law; and (iii) supply any supplemented or amended Offering Memorandum to the
Initial Purchaser, without charge, in such quantities as may be reasonably
requested.
     (d) Following the consummation of the Exchange Offer or the effectiveness
of an applicable shelf registration statement and for so long as the Securities
are outstanding if, in the judgment of the Initial Purchaser, or any of its
affiliates (as such term is defined in the Securities Act) are required to
deliver a prospectus in connection with sales of, or market-making activities
with respect to, the Notes, to periodically amend the applicable registration
statement so that the information contained therein complies with the
requirements of Section 10 of the Securities Act, to amend the applicable
registration statement or supplement the related prospectus or the documents
incorporated therein when necessary to reflect any material changes in the
information provided therein so that the registration statement and the
prospectus will not contain any untrue statement of

-15-



--------------------------------------------------------------------------------



 



a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing as of the
date the prospectus is so delivered, not misleading and to provide the Initial
Purchaser with copies of each amendment or supplement filed and such other
documents as the Initial Purchaser may reasonably request.
     The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Section 7 hereof are specifically applicable and
relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 4(d).
     (e) The Company will (i) qualify the Notes and the Guarantees for sale by
the Initial Purchaser under the laws of such jurisdictions as the Initial
Purchaser may designate and (ii) maintain such qualifications for so long as
required for the sale of the Notes by the Initial Purchaser; provided that in no
event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not now so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
offering or sale of the Notes, in any jurisdiction where it is not now so
subject. The Company will promptly advise the Initial Purchaser of the receipt
by the Company of any notification with respect to the suspension of the
qualification of the Notes for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.
     (f) At any time prior to the completion of the distribution of the Notes by
the Initial Purchaser, the Company will deliver to the Initial Purchaser such
additional information concerning the business and financial condition of the
Company as the Initial Purchaser may from time to time reasonably request and
whenever it or any of its subsidiaries publishes or makes available to the
public (by filing with any regulatory authority or securities exchange or by
publishing a press release or otherwise) any information that would reasonably
be expected to be material in the context of the issuance of the Notes under
this Agreement, shall promptly notify the Initial Purchaser as to the nature of
such information or event. The Company will likewise notify the Initial
Purchaser of (i) any decrease in the rating of the Notes or any other debt
securities of the Company by any nationally recognized statistical rating
organization (as defined in Rule 436(g)(2) under the Securities Act) or (ii) any
notice or public announcement given of any intended or potential decrease in any
such rating or that any such securities rating agency has under surveillance or
review, with possible negative implications, its rating of the Notes, as soon as
the Company becomes aware of any such decrease, notice or public announcement.
The Company will also, for a period of five years from the Closing Date, deliver
to the Initial Purchaser, as soon as available and without request, copies of
any reports and financial statements furnished to or filed with the Commission.
     (g) At any time when the Company is not subject to Section 13 or 15 of the
Exchange Act and any Securities or Exchange Securities remain outstanding, the
Company will furnish to the Initial Purchaser any reports provided by the
Company to the Trustee on behalf of the holders of the Notes pursuant to
Section 3.18 of the Indenture.

-16-



--------------------------------------------------------------------------------



 



     (h) The Company will not, and will not permit any of its Affiliates to,
resell any of the Notes that have been acquired by any of them, other than
pursuant to an effective registration statement under the Securities Act or in
accordance with Rule 144 under the Securities Act.
     (i) Except as contemplated in the Registration Rights Agreement, none of
the Company or any of its Affiliates, nor any person acting on its or their
behalf (other than the Initial Purchaser or any of its respective Affiliates, as
to which no statement is made) will, directly or indirectly, make offers or
sales of any security, or solicit offers to buy any security, under
circumstances that would require the registration of the Notes under the
Securities Act.
     (j) None of the Company or any of its Affiliates, nor any person acting on
its or their behalf (other than the Initial Purchaser or any of their respective
Affiliates, as to which no statement is made), will solicit any offer to buy or
offer to sell the Notes by means of any form of general solicitation or general
advertising (within the meaning of Regulation D) or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.
     (k) None of the Company or any of its Affiliates, nor any person acting on
their behalf (other than the Initial Purchaser, as to which no statement is
made), has engaged or will engage in any directed selling efforts with respect
to the Notes, and each of them has complied with and will comply with the
offering restrictions requirement of Regulation S under the Securities Act
(“Regulation S”). Terms used in this paragraph have the meanings given to them
by Regulation S.
     (l) None of the Company or any of its Affiliates, nor any person acting on
its or their behalf (other than the Initial Purchaser or any of their respective
Affiliates, as to which no statement is made), will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any securities of the
same or a similar class as the Notes, other than the Notes offered or sold to
the Initial Purchaser hereunder in a manner which would require the registration
under the Securities Act of the Notes.
     (m) So long as any of the Notes are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, at any time that the Company
is not then subject to Section 13 or 15(d) of the Exchange Act, the Company will
provide at its expense to each holder of the Notes and to each prospective
purchaser (as designated by such holder) of the Notes, upon the request of such
holder or prospective purchaser, any information required to be provided by
Rule 144A(d)(4) under the Securities Act. (This covenant is intended to be for
the benefit of the holders, and the prospective purchasers designated by such
holders from time to time, of the Notes.)
     (n) The Company will apply the net proceeds from the sale of the Notes as
set forth under “Use of Proceeds” in the Offering Memorandum.
     (o) Until completion of the distribution, neither the Company nor any of
its Affiliates will take, directly or indirectly, any action designed to cause
or result in, or

-17-



--------------------------------------------------------------------------------



 



which has constituted or which might reasonably be expected to cause or result
in, stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Notes.
     (p) For so long as any Notes are outstanding, the Company and its
subsidiaries will conduct its operations in a manner that will not subject the
Company or any subsidiary to registration as an investment company under the
Investment Company Act.
     (q) Each Note will bear a legend substantially to the following effect
until such legend shall no longer be necessary or advisable because the Notes
are no longer subject to the restrictions on transfer described therein:
“THE NOTE (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE NOTE
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE NOTE EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER MAY BE
RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT
PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE NOTE EVIDENCED HEREBY AGREES
FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH NOTE MAY BE RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED STATES TO A PERSON WHO THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT, (b) OUTSIDE THE UNITED
STATES TO A FOREIGN PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 903
OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (c) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF APPLICABLE) OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL ACCEPTABLE TO THE COMPANY IF THE COMPANY SO REQUESTS), (2) TO THE
COMPANY OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH
CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND

-18-



--------------------------------------------------------------------------------



 



EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE NOTE
EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO
REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY
RULE 144 FOR RESALE OF THE NOTE EVIDENCED HEREBY.”
     (r) The Company will not, directly or indirectly, offer, sell, contract to
sell or otherwise dispose of any debt securities of the Company or warrants to
purchase debt securities of the Company substantially similar to the Notes
(other than the Notes offered pursuant to this Agreement) for a period of
30 days after the date hereof, without the prior written consent of the Initial
Purchaser.
     (s) The Company will, promptly after it has notified the Initial Purchaser
of any intention by the Company to treat the Transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4),
deliver a duly completed copy of IRS Form 8886 or any successor form to the
Initial Purchaser.
     (t) Each of the Company and the Guarantor acknowledge and agree that:
(i) the purchase and sale of the Notes pursuant to this Agreement, including the
determination of the offering price of the Notes and any related discounts and
commissions, is an arm’s-length commercial transaction between the Company and
the Guarantor, on the one hand, and the Initial Purchaser, on the other hand,
and the Company and the Guarantor are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction the Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, the Guarantor or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) the Initial
Purchaser has not assumed and will not assume an advisory or fiduciary
responsibility in favor of the Company or the Guarantor with respect to any of
the transactions contemplated hereby or the process leading thereto
(irrespective of whether the Initial Purchaser has advised or is currently
advising the Company or the Guarantor on other matters) or any other obligation
to the Company and the Guarantor except the obligations expressly set forth in
this Agreement; (iv) the Initial Purchaser and its respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and the Guarantor and that the Initial Purchaser has no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchaser has not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Company and the Guarantor have consulted their own legal,
accounting, regulatory and tax advisors to the extent they deemed appropriate.
The Company and the Guarantor hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantor may have against
the Initial Purchaser with respect to any breach or alleged breach of fiduciary
duty.

-19-



--------------------------------------------------------------------------------



 



     The Initial Purchaser may, in its sole discretion, waive in writing the
performance by the Company or the Guarantor of any one or more of the foregoing
covenants or extend the time for their performance.
     5. Expenses.
     (a) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company and the Guarantor will
pay or cause to be paid all expenses incident to the performance of their
obligations under this Agreement, including: (i) the fees, disbursements and
expenses of the Company’s counsel and the Company’s accountants in connection
with the issuance and sale of the Notes and all other fees or expenses in
connection with the preparation of each Memorandum, the Transaction Documents
and all amendments and supplements thereto, including all printing costs
associated therewith, and the delivering of copies thereof to the Initial
Purchaser, in the quantities requested, (ii) all costs and expenses related to
the transfer and delivery of the Notes to the Initial Purchaser, including any
transfer or other taxes payable thereon, (iii) the cost of producing any Blue
Sky or legal investment memorandum in connection with the offer and sale of the
Notes under state securities laws and all expenses in connection with the
qualification of the Notes for offer and sale under state securities laws as
provided in Section 4(d) hereof, including filing fees and the reasonable fees
and disbursements of Counsel for the Initial Purchaser in connection with such
qualification and in connection with the Blue Sky or legal investment
memorandum, (iv) any fees charged by rating agencies for the rating of the
Notes, (v) any filing fees incident to, and any reasonable fees and
disbursements of counsel to the Initial Purchaser in connection with the review
by the Financial Industry Regulatory Authority, if any, of the terms of the sale
of the Notes or the Exchange Notes, (vi) the costs and charges of the Trustee
and any transfer agent, registrar or depositary, (vii) the cost of the
preparation, issuance and delivery of the Notes, (viii) all costs and expenses
relating to investor presentations, including any “road show” presentations
undertaken in connection with the marketing of the offering of the Notes,
including, without limitation, expenses associated with the production of road
show slides and graphics, fees and expenses of any consultants engaged in
connection with the road show presentations, travel and lodging expenses of the
representatives (including the Initial Purchaser) and officers of the Company
and any such consultants, and the cost of any aircraft chartered in connection
with the road show, and (x) all other costs and expenses incident to the
performance of the obligations of the Company hereunder for which provision is
not otherwise made in this Section. Except as provided in this Section 5(a), or
in Section 5(b) or Section 7 hereof, the Initial Purchaser shall pay its own
expenses, including the fees and disbursements of its counsel.
     (b) If the sale of the Notes provided for herein is not consummated because
any condition to the obligations of the Initial Purchaser set forth in Section 6
hereof is not satisfied because of any failure, refusal or inability on the part
of the Company to perform all obligations and satisfy all conditions on its part
to be performed or satisfied hereunder other than by reason of a default by any
of the Initial Purchaser, the Company will reimburse the Initial Purchaser upon
demand for all reasonable out-of-pocket expenses (including reasonable counsel
fees and disbursements) that shall have been incurred by them in connection with
the proposed purchase and sale of the Notes.

-20-



--------------------------------------------------------------------------------



 



     6. Conditions to the Initial Purchaser’s Obligations. The obligations of
the Initial Purchaser to purchase and pay for the Notes shall be subject to the
accuracy of the representations and warranties of the Company in Section 1
hereof, in each case as of the date hereof and as of the Closing Date, as if
made on and as of the Closing Date, to the accuracy of the statements of the
Company’s officers made pursuant to the provisions hereof, to the performance by
the Company of its covenants and agreements hereunder and to the following
additional conditions:
     (a) The Initial Purchaser shall have received (i) an opinion, dated the
Closing Date, of Winston & Strawn LLP, counsel for the Company, in form and
substance satisfactory to the Initial Purchaser, subject to customary
assumptions and qualifications, to the effect set forth in Exhibit A hereto.
     (b) The Initial Purchaser shall have received an opinion, dated the Closing
Date, of Cahill Gordon & Reindel LLP, Counsel for the Initial Purchaser, with
respect to the issuance and sale of the Notes and such other related matters as
the Initial Purchaser may reasonably require, and the Company shall have
furnished to such counsel such documents as it may reasonably request for the
purpose of enabling it to pass upon such matters. In rendering such opinion,
such counsel may rely as to certain matters of law upon the opinion of Winston &
Strawn LLP referred to in Section 6(a).
     (c) The Initial Purchaser shall have received on each of the date hereof
and the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchaser and
Counsel for the Initial Purchaser, from Deloitte & Touche LLP, independent
auditors of the Company, containing statements and information of the type
ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
in the Offering Memorandum; provided that the letter shall use a “cut-off date”
within three days of the date of such letter and that their procedures shall
extend to financial information in the Final Memorandum not contained in the
Preliminary Memorandum. References to the Offering Memorandum in this paragraph
(c) with respect to either letter referred to above shall include any amendment
or supplement thereto at the date of such letter.
     (d) (i) None of the Company nor the Guarantor, shall have sustained, since
the date of the latest audited financial statements included in the Final
Memorandum (exclusive of any amendment or supplement thereto), any loss or
interference with their respective businesses or properties from any labor
dispute or court or governmental action, order or decree (whether domestic or
foreign) otherwise than as set forth in the Offering Memorandum (exclusive of
any amendment or supplement thereto); and (ii) since the respective dates as of
which information is given in the Preliminary Memorandum or the Offering
Memorandum, there shall not have been any change in the long-term debt of the
Company or the Guarantor, or any change in or effect on or any development
having a prospective change in or effect on the business, operations,
properties, assets, liabilities, shareholders’ equity, earnings, condition
(financial or otherwise), results of operations or management of the Company or
the Guarantor, whether or not in the ordinary course of business, otherwise than
as set forth in each such Memorandum (exclusive of any

-21-



--------------------------------------------------------------------------------



 



amendment or supplement thereto), the effect of which, in any such case
described in clause (i) or (ii), is, in the sole judgment of the Initial
Purchaser, so material and adverse as to make it impracticable or inadvisable to
market the Notes on the terms and in the manner described in the Offering
Memorandum (exclusive of any amendment or supplement thereto).
     (e) The Initial Purchaser shall have received a certificate, dated the
Closing Date and in form and substance satisfactory to the Initial Purchaser, of
the Chief Executive Officer and the Chief Financial Officer of the Company and
the Guarantor as to the accuracy of the representations and warranties of the
Company in this Agreement at and as of the Closing Date; that the Company has
performed all covenants and agreements and satisfied all conditions on its part
to be performed or satisfied at or prior to the Closing Date; and as to the
matters set forth in Section 6(d).
     (f) There shall not have been any decrease in the rating of the Notes or
any of the Company’s other debt securities by any “nationally recognized
statistical rating agency”, as that term is defined by the Commission for
purposes of Rule 436(g)(2) under the Securities Act, and no such organization
shall have publicly announced that it has under surveillance or review its
ratings of the Securities or any of the Company’s other debt securities or any
notice or public announcement given of any intended or potential decrease in any
such rating or that any such securities rating agency has under surveillance or
review, with possible negative implications, its rating of the Notes.
     (g) The Notes shall be eligible for clearance and settlement through DTC,
Clearstream Banking and the Euroclear System as indirect participants of DTC.
     (h) The Company and the Guarantor shall have executed and delivered the
Registration Rights Agreement, in form and substance reasonably satisfactory to
the Initial Purchaser, and the Initial Purchaser shall have received such
executed counterparts.
     (i) On or before the Closing Date, the Initial Purchaser and Counsel for
the Initial Purchaser shall have received such further certificates, documents
or other information as they may have reasonably requested from the Company.
     If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchaser by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Sections 5 and 7 hereof shall at all times be effective
and shall survive such termination.
     7. Indemnification and Contribution.
     (a) The Company and the Guarantor, jointly and severally, agree to
indemnify and hold harmless the Initial Purchaser, its affiliates, directors and
officers and each person, if any, who controls (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) the Initial Purchaser
against any losses, claims, damages or liabilities, joint or several, to which
the Initial Purchaser or such other person may become subject, insofar as such

-22-



--------------------------------------------------------------------------------



 



losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Memorandum, the Pricing Supplement,
any Company Additional Written Communication or the Offering Memorandum or any
amendment or supplement thereto; or (ii) the omission or alleged omission to
state in the Preliminary Memorandum or the Offering Memorandum or any amendment
or supplement thereto a material fact necessary to make the statements therein,
in the light of the circumstances in which they were made, not misleading, and
will reimburse, as incurred, the Initial Purchaser and each such other person
for any legal or other expenses reasonably incurred by the Initial Purchaser or
such other person in connection with investigating, defending against ,
settling, paying or appearing as a third-party witness in connection with any
such loss, claim, damage, liability or action; provided, however, that the
Company and the Guarantor will not be liable in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Memorandum, the Offering Memorandum or any amendment or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by the Initial Purchaser specifically for use therein
as set forth in Section 10 hereof.
     (b) The Initial Purchaser will indemnify and hold harmless the Company and
the Guarantor and their respective affiliates, directors, officers, and each
person, if any, who controls any of the Company or the Guarantor within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
against any losses, claims, damages or liabilities to which the Company, the
Guarantor, any such affiliates, directors or officers or such controlling person
may become subject, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Offering Memorandum or any amendment or supplement thereto,
or (ii) the omission or alleged omission to state in the Preliminary Memorandum
or the Offering Memorandum or any amendment or supplement thereto a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by the Initial Purchaser
specifically for use therein as set forth in Section 10 hereof and, subject to
the limitation set forth immediately preceding this clause, will reimburse as
incurred, any legal or other expenses reasonably incurred by the Company or the
Guarantor or any such affiliates, directors or officers or such controlling
person in connection with investigating, defending against or appearing as a
third-party witness in connection with, any such loss, claim, damage, liability
or action in respect thereof.
     (c) Promptly after receipt by any person to whom indemnity may be available
under this Section 7 (the “indemnified party”) of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against any person from whom indemnity may be sought under this Section 7
(the “indemnifying party”), notify such indemnifying party of the commencement
thereof; but the failure so to notify such indemnifying party will not relieve
such indemnifying party from any liability which it may have to such indemnified

-23-



--------------------------------------------------------------------------------



 



party otherwise than under this Section 7. In case any such action is brought
against any indemnified party, and such indemnified party notifies the relevant
indemnifying party of the commencement thereof, such indemnifying party will be
entitled to participate therein and, to the extent that it may wish, to assume
the defense thereof, jointly with any other indemnifying party similarly
notified, with counsel satisfactory to such indemnified party; provided,
however, that if the named parties in any such action (including impleaded
parties) include both the indemnified party and the indemnifying party and the
indemnified party shall have concluded, based on advice of outside counsel, that
representation of both parties by the same counsel would present such counsel
with a conflict of interest, the indemnifying party shall not have the right to
direct the defense of such action on behalf of such indemnified party or parties
and such indemnified party or parties shall have the right to select separate
counsel to defend such action on behalf of such indemnified party or parties.
After notice from an indemnifying party to an indemnified party of its election
so to assume the defense thereof and approval by such indemnified party of
counsel appointed to defend such action, such indemnifying party will not be
liable to such indemnified party under this Section 7 for any legal or other
expenses, other than reasonable costs of investigation, subsequently incurred by
such indemnified party in connection with the defense thereof, unless (i) such
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence or (ii) such indemnifying party
does not promptly retain counsel satisfactory to such indemnified party or
(iii) such indemnifying party has authorized the employment of counsel for such
indemnified party at the expense of the indemnifying party. After such notice
from an indemnifying party to an indemnified party, such indemnifying party will
not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the written consent of such
indemnifying party. An indemnifying party will not, without the prior written
consent of the indemnified party, settle or compromise or consent to the entry
of any judgment in any pending or threatened claim, action, suit or proceeding
in respect of which indemnification may be sought hereunder (whether or not the
indemnified party or any other person that may be entitled to indemnification
hereunder is a party to such claim, action, suit or proceeding) unless such
settlement, compromise or consent includes an unconditional release of the
indemnified party and such other persons from all liability arising out of such
claim, action, suit or proceeding.
     (d) (i) In circumstances in which the indemnity agreement provided for in
the preceding paragraphs of this Section 7 is unavailable or insufficient, for
any reason, to hold harmless an indemnified party in respect of any losses,
claims, damages or liabilities (including, without limitation, any legal or
other expenses incurred in connection with defending or investigating any action
or claim) (or actions in respect thereof) (“Losses”), the Company and the
Guarantor, on the one hand, and the Initial Purchaser, on the other, in order to
provide for just and equitable contribution, agree to contribute to the amount
paid or payable by such indemnified party as a result of such Losses to which
the Company and the Guarantor, on the one hand, and the Initial Purchaser, on
the other, may be subject, in such proportion as is appropriate to reflect
(i) the relative benefits received by the Company and the Guarantor, on the one
hand, and the Initial Purchaser, on the other, from the offering of the Notes or
(ii) if the allocation provided by the foregoing clause (i) is unavailable for
any reason, not only such relative benefits but also the relative fault of the
Company and the Guarantor, on the one hand, and the Initial Purchaser, on the
other, in connection with the statements or omissions or alleged statements or
omissions that resulted in such Losses. The relative benefits received by the
Company and the Guarantor, on the one hand,

-24-



--------------------------------------------------------------------------------



 



and the Initial Purchaser, on the other, shall be deemed to be in the same
proportion as the total proceeds from the offering (before deducting expenses)
received by the Company bear to the total discounts and commissions received by
the Initial Purchaser from the Company in connection with the purchase of the
Notes hereunder as set forth in the Final Memorandum. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, the Guarantor or the Initial Purchaser, the parties’ intent, relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission, and any other equitable considerations appropriate in the
circumstances. The Company, the Guarantor and the Initial Purchaser agree that
it would not be just and equitable if contribution were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to above. Notwithstanding any other
provision of this paragraph (d), the Initial Purchaser shall not be obligated to
make contributions hereunder that in the aggregate exceed the total underwriting
discounts and commissions received by the Initial Purchaser from the Company in
connection with the purchase of the Notes hereunder, and no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this paragraph (d),
each person, if any, who controls the Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and each
other person listed in Section 7(a) hereof shall have the same rights to
contribution as the Initial Purchaser, and each affiliate, director or officer
of the Company or the Guarantor and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, shall have the same rights to contribution as the Company and
the Guarantor.
     (e) The obligations of the Company and the Guarantor under this Section 7
shall be in addition to any obligations or liabilities which the Company and the
Guarantor may otherwise have and the obligations of the Initial Purchaser under
this Section 7 shall be in addition to any obligations or liabilities which the
Initial Purchaser may otherwise have.
     8. Survival. The respective representations, warranties, agreements,
covenants, indemnities and other statements of the Company, the Guarantor, their
respective officers, and the Initial Purchaser set forth in this Agreement or
made by or on behalf of them, respectively, pursuant to this Agreement shall
remain in full force and effect, regardless of (i) any investigation made by or
on behalf of the Company, the Guarantor, their respective officers or directors
or any controlling person referred to in Section 7 hereof or the Initial
Purchaser and (ii) delivery of and payment for the Notes. The respective
agreements, covenants, indemnities and other statements set forth in Sections 5
and 7 hereof shall remain in full force and effect, regardless of any
termination or cancellation of this Agreement.
     9. Termination. The Initial Purchaser may terminate this Agreement with
respect to the Notes by notice to the Company at any time on or prior to the
Closing Date in the event that the Company shall have failed, refused or been
unable to perform in any material respect all obligations and satisfy in any
material respect all conditions on its part to be performed or satisfied
hereunder at or prior thereto or if, at or prior to the Closing Date (i) trading
in securities generally on the New York Stock Exchange, the NASDAQ Stock Market
or in the over-the-counter market shall have been suspended or minimum or
maximum prices shall have been established

-25-



--------------------------------------------------------------------------------



 



on any such exchange or market; (ii) there has been a material disruption in
commercial banking or securities settlement, payment or clearance services in
the United States; (iii) a banking moratorium shall have been declared by New
York or United States authorities; (iv) there shall have been (A) an outbreak or
escalation of hostilities between the United States and any foreign power,
(B) an outbreak or escalation of any other insurrection or armed conflict
involving the United States, (C) the occurrence of any other calamity or crisis
involving the United States or (D) any change in general economic, political or
financial conditions which has an effect on the U.S. financial markets, currency
exchange rates or controls or the international financial markets that, in the
case of any event described in this clause (iv), in the sole judgment of the
Initial Purchaser, makes it impracticable or inadvisable to proceed with the
offer, sale and delivery of the Notes as disclosed in the Preliminary Memorandum
or the Offering Memorandum, exclusive of any amendment or supplement thereto;
(v) in the judgment of the Initial Purchaser there shall have occurred any
Material Adverse Effect; or (v) the Company shall have sustained a loss by fire,
explosion, flood, accident or other calamity of such character, whether or not
covered by insurance, the effect of which, in the sole judgment of the Initial
Purchaser, is so material and adverse as to make it impracticable or inadvisable
to market the Notes on the terms and in the manner described in the Offering
Memorandum (exclusive of any amendment or supplement thereto). Any termination
pursuant to this Section 10 shall be without liability of any party to any other
party except as provided in Section 5 and 7 hereof.
     10. Information Supplied by Initial Purchaser. The statements set forth
under the heading “Plan of Distribution” in the Preliminary Memorandum and the
Offering Memorandum, to the extent such statements relate to the Initial
Purchaser, constitute the only information furnished by the Initial Purchaser to
the Company for the purposes of Sections 1(a) and 7 hereof.
     11. Notices. All communications hereunder shall be in writing and, if sent
to the Initial Purchaser, shall be delivered or sent by mail, telex or facsimile
transmission and confirmed in writing to Banc of America Securities LLC, One
Bryant Park, New York, New York 10036, Attention: Legal Department, with a copy
to Cahill Gordon & Reindel llp, 80 Pine Street, New York, NY 10005, Attention:
Luis Penalver, Esq. and if sent to the Company, shall be delivered or sent by
mail, telex or facsimile transmission and confirmed in writing to the Company at
Coleman Cable, Inc., 1530 Shields Drive, Waukegan, Illinois 60085, Attention:
Richard N. Burger with a copy to Winston & Strawn LLP, 35 W. Wacker Drive,
Chicago, Illinois 60601, Attention: James J. Junewicz, Esq.
     12. Successors. This Agreement shall inure to the benefit of and shall be
binding upon the Initial Purchaser, the Company and the Guarantor and their
respective successors and legal representatives, and nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any other
person any legal or equitable right, remedy or claim under or in respect of this
Agreement, or any provisions herein contained, this Agreement and all conditions
and provisions hereof being intended to be and being for the sole and exclusive
benefit of the Initial Purchaser, the Company and the Guarantor and their
respective successors and legal representatives, and for the benefit of no other
person, except that (i) the indemnities of the Company contained in Section 7 of
this Agreement shall also be for the benefit of any person or persons who
control the Initial Purchaser within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act and (ii) the indemnities of the Initial
Purchaser contained in Section 7 of this Agreement shall also be for the benefit
of the affiliates, directors and officers of the

-26-



--------------------------------------------------------------------------------



 



Company and the Guarantor, and any person or persons who control the Company or
the Guarantor within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act. No purchaser of Notes from the Initial Purchaser
shall be deemed a successor to the Initial Purchaser because of such purchase.
     13. Applicable Law. This Agreement shall be governed by the laws of the
State of New York applicable to agreements made and to be performed in such
state without regard to conflicts of law principles thereof.
     14. Consent to Jurisdiction and Service of Process. Any legal suit, action
or proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby (“Related Proceedings”) may be instituted in the federal
courts of the United States of America located in the City and County of New
York or the courts of the State of New York in each case located in the City and
County of New York (collectively, the “Specified Courts”), and each party
irrevocably submits to the exclusive jurisdiction (except for suits, actions, or
proceedings instituted in regard to the enforcement of a judgment of any
Specified Court in a Related Proceeding a “Related Judgment”, as to which such
jurisdiction is non-exclusive) of the Specified Courts in any Related
Proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
Related Proceeding brought in any Specified Court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any Specified
Proceeding in the Specified Courts and irrevocably and unconditionally waive and
agree not to plead or claim in any Specified Court that any Related Proceeding
brought in any Specified Court has been brought in an inconvenient forum. Each
party not located in the United States irrevocably appoints CT Corporation
System, as its agent to receive service of process or other legal summons for
purposes of any Related Proceeding that may be instituted in any Specified
Court.
     15. General Provisions. This Agreement constitutes the entire agreement of
the parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.
[The remainder of this page is intentionally left blank.]

-27-



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

            Very truly yours,

COLEMAN CABLE, INC.
      By:   /s/ Richard N. Burger         Name:   Richard N. Burger       
Title:   Executive Vice President and Chief Financial Officer        GUARANTOR:

CCI INTERNATIONAL, INC.
      By:   /s/ Richard N. Burger         Name:   Richard N. Burger       
Title:   Executive Vice President and Chief Financial Officer     

     The foregoing Purchase Agreement is hereby confirmed and accepted by the
Initial Purchaser as of the date first above written.

          BANC OF AMERICA SECURITIES LLC    
By:
  Banc of America Securities LLC    
 
       
By:
  /s/ William H. Pegler    
 
 
 
Name: William H. Pegler    
 
  Title: Director    

 



--------------------------------------------------------------------------------



 



SCHEDULE A
GUARANTOR
CCI INTERNATIONAL, INC.
Schedule A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF OPINION OF WINSTON & STRAWN LLP
     1. The Company is validly existing as a corporation and in good standing
under the laws of the State of Delaware; and has all requisite corporate power
to conduct its business as described in the Pricing Disclosure Package and the
Offering Memorandum and to execute and deliver the Transaction Documents and
perform its obligations thereunder. The Company is duly qualified to do business
in each jurisdiction set forth on Exhibit A hereto.
     2. The Guarantor is validly existing as a corporation and in good standing
under the laws of the State of Delaware and has all requisite corporate power to
conduct its business as described in the Pricing Disclosure Package and the
Offering Memorandum.
     3. The Purchase Agreement has been duly executed and delivered by the
Company and the Guarantor.
     4. The Indenture has been duly executed and delivered by the Company and
the Guarantor and constitutes the valid and binding obligation of the Company
and the Guarantor enforceable against the Company and the Guarantor in
accordance with its terms.
     5. The Registration Rights Agreement has been duly executed and delivered
by the Company and the Guarantor and constitutes the valid and binding
obligation of the Company and the Guarantor enforceable against the Company and
the Guarantor in accordance with its terms.
     6. The Notes and the Guarantees have been duly authorized by the Company
and the Guarantor, are in the form contemplated by the Indenture and, assuming
due authentication thereof by the Trustee and upon payment and delivery in
accordance with the terms of the Purchase Agreement, will constitute valid and
binding obligations of the Company and the Guarantor, enforceable against the
Company and the Guarantor in accordance with their terms and entitled to the
benefits of the Indenture.
     7. The Exchange Notes have been duly authorized by the Company, and when
executed, issued, authenticated and delivered in exchange for the Notes in
accordance with the terms of the Registration Rights Agreement and the
Indenture, the Exchange Notes will constitute valid and binding obligations of
the Company, enforceable against the Company in accordance with their terms and
entitled to the benefits of the Indenture.
     8. When executed, issued and delivered in exchange for the Guarantees in
accordance with the terms of the Registration Rights Agreement and the
Indenture, the

A-1



--------------------------------------------------------------------------------



 



Exchange Note Guarantees will constitute valid and binding obligations of the
Guarantor, enforceable against the Guarantor in accordance with their terms.
     9. Assuming (i) the representations of the Initial Purchaser contained in
the Purchase Agreement are true, correct and complete and (ii) compliance by the
Initial Purchaser with their covenants set forth in the Purchase Agreement, it
is not necessary in connection with the offer, sale and delivery of the Notes to
the Initial Purchaser pursuant to the Purchase Agreement or the offer and
resales of the Notes by the Initial Purchaser, in the manner contemplated by the
Purchase Agreement and described in the Offering Memorandum, to register the
Notes under the Securities Act of 1933, as amended, or to qualify the Indenture
under the Trust Indenture Act of 1939, as amended. We express no opinion,
however, as to when or under what circumstances any Notes initially sold by the
Initial Purchaser may be reoffered or resold.
     10. To our knowledge, there are no legal or governmental proceedings
involving or affecting the Company or any Guarantor, or any of their respective
properties or assets that would be required to be described in a prospectus
pursuant to the Securities Act of 1933, as amended, that are not described in
the Offering Memorandum.
     11. The statements made in the Offering Memorandum under the captions
“Description of Other Indebtedness,” “Description of Notes” and “Certain U.S.
Federal Income Tax Considerations,” in each case insofar as such statements
constitute summaries of legal matters, documents or proceedings referred to
therein, fairly present the information called for with respect to such legal
matters, documents and proceedings and fairly summarize the matters referred to
therein in all material respects.
     12. Each of the Company and the Guarantor is not and, after giving effect
to the issuance and sale of the Notes in accordance with the terms of the
Purchase Agreement and the application of the net proceeds therefrom, will not
be, an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
     13. Neither the execution and delivery by the Company or the Guarantor of
the Transaction Documents, nor the performance by the Company and the Guarantor
of their respective obligations thereunder: (a) violates any order, judgment or
decree known to us and applicable to the Company; (b) violates any law or
regulation (including any applicable order or decree of any court or
governmental instrumentality known to us) applicable to the Company which in our
experience is typically applicable to transactions of the type contemplated by
the Transaction Documents (except we express no opinion as to any law which
might be violated by any misrepresentation or omission or a fraudulent act);
(c) violates any provision of the certificate of incorporation or the bylaws of
the Company or the Guarantor; (d) breaches or results in a default under any
contract, agreement or instrument set forth on Schedule I hereto (collectively,
the “Applicable Documents”); or (e) causes the creation of any security interest
or lien upon any property of the Company or the Guarantor pursuant to any of the
Applicable Documents. With respect to our opinion set forth in this paragraph
13, however, we express no opinion as to (i) any violation resulting from
cross-default provisions under an agreement not listed on Schedule I, or
(ii) any violation or breach of an Applicable Document which involves any

A-2



--------------------------------------------------------------------------------



 



calculation, numerical conclusion, accounting conclusion or calculation or other
quantitative assessment, and to the extent that any Applicable Documents are
governed by the laws of any jurisdiction other than the State of New York, our
opinion relating to those Applicable Documents is based solely upon the plain
meaning of their language without regard to interpretation or construction that
might be indicated by the laws governing those Applicable Documents.
     In connection with the preparation of the Pricing Disclosure Package and
the Offering Memorandum, we, as counsel to the Company and Guarantor,
participated in conferences with the officers and other representatives of the
Company and the Guarantor, representatives of the independent public accountants
for the Company and the Guarantor, the Initial Purchaser and counsel for the
Initial Purchaser at which the contents of the Pricing Disclosure Package and
the Offering Memorandum and related matters were discussed. We have not
independently checked the accuracy or completeness of, or otherwise verified,
and accordingly are not passing upon and assume no responsibility for the
accuracy, completeness, or fairness of the statements contained in the Pricing
Disclosure Package or the Offering Memorandum (except to the extent specified in
paragraph 11 above). However, based on the foregoing, no facts came to our
attention that causes us to believe that the Pricing Disclosure Package as of
the date thereof, or the Offering Memorandum, as of the date thereof or the date
hereof, contained or contains any untrue statement of a material fact or omitted
or omits to state a material fact required to be stated therein or necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading (it being understood that we express no view with
respect to the financial statements and related notes and, the other financial
data included in or appended as exhibits to the Pricing Disclosure Package or
the Offering Memorandum).

A-3



--------------------------------------------------------------------------------



 



EXHIBIT A
Arkansas
Illinois
Massachusetts
North Carolina
South Carolina
Texas

A-4



--------------------------------------------------------------------------------



 



Schedule I

1.   Amended and Restated Credit Agreement dated as of April 2, 2007 among
Coleman Cable, Inc., the Subsidiary Borrowers, the Lenders, National City
Business Credit Inc., as Syndication Agent, PNC Bank, National Association,
Wells Fargo Foothill, LLC and Associated Bank, National Association, as
Documentation Agents, Wachovia Bank, National Association, as Administrative
Agent, and Wachovia Bank, National Association, as Issuing Bank.   2.   Third
Amendment to Amended and Restated Credit Agreement and Consent dated as of
January 19, 2010 among Coleman Cable, Inc., the Subsidiary Borrowers, the
Lenders, and Wachovia Bank, National Association, as administrative agent to for
the Lenders.   3.   Second Amendment to Amended and Restated Credit Agreement
and Consent dated as of June 18, 2009 among Coleman Cable, Inc., the Subsidiary
Borrowers, the Lenders, and Wachovia Bank, National Association, as
administrative agent to for the Lenders.   4.   First Amendment to Amended and
Restated Credit Agreement and Consent dated as of November 1, 2007 among Coleman
Cable, Inc., the Subsidiary Borrowers, the Lenders, and Wachovia Bank, National
Association, as administrative agent to for the Lenders.   5.   Indenture dated
September 28, 2004 by and between Coleman Cable Inc., the Note Guarantors from
time to time party thereto and Deutsche Bank Trust Company Americas, as Trustee.
  6.   Severance and Restrictive Covenant Agreement dated as of May 7, 2009
between Coleman Cable, Inc. and Kenneth A. McAllister.   7.   Amended and
Restated Employment Agreement dated as of December 30, 2008 between Coleman
Cable, Inc. and Michael Frigo.   8.   Amended and Restated Employment Agreement
dated as of December 29, 2008 by and between Coleman Cable, Inc. and Richard N.
Burger.   9.   Amended and Restated Employment Agreement dated as of
December 29, 2008 between Coleman Cable, Inc. and Richard Carr.   10.   Amended
and Restated Employment Agreement dated as of December 30, 2008 between Coleman
Cable, Inc. and G. Gary Yetman.   11.   Lease dated February 1, 2008 by and
between DJR Venture, LLC and Copperfield, LLC.   12.   Indemnification Agreement
dated as of November 13, 2007 by and between Morgan Capital LLC and Coleman
Cable, Inc.   13.   Tax Matters Agreement dated as of September 30, 2006 by and
between Coleman Cable, Inc. and the Stockholders listed on Schedule I thereto.

A-5



--------------------------------------------------------------------------------



 



14.   Coleman Cable, Inc. 2006 Long-Term Incentive Plan.   15.   Shareholders
Agreement dated as of by and among Coleman Cable, Inc. and the existing holders
of the Company’s common stock listed on the signature pages thereto.   16.  
Lease dated as of September 11, 2003 by and between Panattoni Development
Company, LLC and Coleman Cable, Inc.

A-6



--------------------------------------------------------------------------------



 



ANNEX I
     The Initial Purchaser understands that:
     The Initial Purchaser agrees that it has not offered or sold and will not
offer or sell the Notes in the United States or to, or for the benefit or
account of, a U.S. Person (other than a distributor), in each case, as defined
in Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Notes pursuant hereto and the Closing Date, other than in accordance with
Regulation S or another exemption from the registration requirements of the
Securities Act. The Initial Purchaser agrees that, during such 40-day restricted
period, it will not cause any advertisement with respect to the Notes (including
any “tombstone” advertisement) to be published in any newspaper or periodical or
posted in any public place and will not issue any circular relating to the
Notes, except such advertisements as permitted by and include the statements
required by Regulation S.
     The Initial Purchaser agrees that, at or prior to confirmation of a sale of
Notes by it to any distributor, dealer or person receiving a selling concession,
fee or other remuneration during the 40-day restricted period referred to in
Rule 903 of Regulation S, it will send to such distributor, dealer or person
receiving a selling concession, fee or other remuneration a confirmation or
notice to substantially the following effect:
“The Notes covered hereby have not been registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”), and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of your distribution at any time or (ii) otherwise until 40 days
after the later of the date the Notes were first offered to persons other than
distributors in reliance on Regulation S and the Closing Date, except in either
case in accordance with Regulation S under the Securities Act (or in accordance
with Rule 144A under the Securities Act or to accredited investors in
transactions that are exempt from the registration requirements of the
Securities Act), and in connection with any subsequent sale by you of the Notes
covered hereby in reliance on Regulation S under the Securities Act during the
period referred to above to any distributor, dealer or person receiving a
selling concession, fee or other remuneration, you must deliver a notice to
substantially the foregoing effect. Terms used above have the meanings assigned
to them in Regulation S under the Securities Act.”
     The Initial Purchaser agrees that the Notes offered and sold in reliance on
Regulation S will be represented upon issuance by a global security that may not
be exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Notes by non-U.S. persons or U.S.
persons who purchased such Notes in transactions that were exempt from the
registration requirements of the Securities Act.

Annex I-1